 



Exhibit 10.1
CONSULTING AGREEMENT
     THIS CONSULTING AGREEMENT (the “Agreement”) is made and entered into as of
this 16th day of April, 2008, and effective as of April 1, 2008 by and between
Citizens Business Bank, a California banking corporation (the “Bank”) and D.
Linn Wiley (“Consultant”).
     WHEREAS, Consultant is a director of the Bank and its former President and
Chief Executive Officer;
     WHEREAS, Consultant and the Bank wish to enter into this agreement pursuant
to which Consultant will perform certain services on behalf of the Bank separate
and apart from Consultant’s service as a director.
     NOW, THEREFORE, in consideration of the mutual covenants and
representations contained herein, and for good and valuable consideration the
receipt of which is hereby acknowledged, the parties hereto agree as follows:
     1. Consulting Services to Be Provided. The Bank hereby retains Consultant
as of the Effective Date to perform consulting services to the Bank as directed
by the Board of Directors or Chief Executive Officer of the Bank, including but
not limited to (a) representing and promoting the goodwill of the Bank,
(b) promoting the continued profitability of the Bank by making, among other
things, periodic promotional calls on customers and prospective customers and
(c) providing consultation on banking matters (collectively, the “Services”).
The services to be performed hereunder by Consultant shall only be provided by
Consultant himself.
     2. Term. The term of this Agreement shall commence on the date hereof and
continue for a period of two years thereafter, subject to earlier termination as
set forth herein. (the “Term”).
     3. Remuneration.
          (a) Fee. During the Term, the Bank shall pay to Consultant, for the
performance of the Services, a fee of Seven Thousand Seven Hundred Fifty-six
Dollars ($7,756) per month, payable at the end of the month.
          (b) Automobile. During the Term, Consultant shall have the use of a
Bank-owned automobile as determined by the Bank in consultation with Consultant.
     4. Termination. This Agreement shall terminate automatically on the date of
Consultant’s death or Disability, as defined below. The Bank may also terminate
this Agreement for Cause, as defined below. For purposes of this Agreement,
“Disability” shall mean Consultant’s inability to perform the essential duties
hereunder, as reasonably determined by the Board of Directors of Bank, due to
Consultant’s medically determinable mental or physical disability for a period
of 90 consecutive days or 120 days in any 12 month period. “Cause” shall mean:
(a) Consultant’s material violation of (i) any state or federal banking or
securities laws, or of the Bylaws, rules, policies or procedures of the Bank or
(ii) of the rules or regulations of the California Commissioner of Financial
Institutions, the Federal Deposit Insurance Corporation, the Federal Reserve
Board of Governors, or any other regulatory agency or governmental

 



--------------------------------------------------------------------------------



 



authority having jurisdiction over the Bank, or (b) Consultant’s conviction of
(i) any felony or (ii) any crime involving moral turpitude or a fraudulent or
dishonest act. The provisions of Section 5 through 7 of this Agreement shall
survive any such termination.
     5. Non-solicitation. During the period of time ending on the later to occur
of (i) termination of Consultant’s service on the Board of Directors or the Bank
or (ii) expiration of the Term, Consultant shall not, directly or indirectly,
without the prior written consent of the Bank, on behalf of any “depository
institution” as that term is defined in 12 C.F.R. Section 348.2 and any parent,
subsidiary or affiliate thereof, solicit or aid in the solicitation of customers
or prospective customers for Financial Services, as defined below, or induce or
attempt to induce any person (including any entity) who is a customer,
prospective customer, supplier, distributor, officer or employee of the Bank
during the Term to terminate such person’s relationships with, or to take any
action that would be disadvantageous, to, the Bank. “Financial Services” shall
mean the origination, purchasing, selling and servicing of commercial, real
estate, residential, construction and consumer loans and the solicitation and
provision of deposit services and services related thereto and shall also mean
acting as an executor, administrator, guardian or conservator of estates for
persons other than family members, assignee, receiver, depositary, trustee,
custodian, or any other fiduciary or representative capacity for any purpose
permitted by law, acting as transfer agent or registrar for corporate stocks,
buying and selling securities for the account of customers, or accepting and
executing any trust business permitted by any law.
     6. Confidentiality. Consultant agrees that he will not at any time during
the term of this Agreement, or at any time thereafter for any reason, in any
fashion, form or manner, either directly or indirectly, divulge, disclose or
communicate to any person, firm, corporation or other business entity, in any
manner whatsoever, any confidential information or trade secrets concerning the
business of the Bank, including, without limiting the generality of the
foregoing, the techniques, methods or systems of its operation or management,
any information regarding its financial matters, or any other material
information concerning the business of the Bank (including customer lists), any
of its customers, governmental relations, customer contacts, underwriting
methodology, loan program configuration and qualification strategies, marketing
strategies and proposals, its manner of operation, its plans or other material
data, or any other information concerning the business of the Bank, its
subsidiaries or affiliates, and the Bank’s goodwill. The provisions of this
Section 6 shall not apply to (i) information disclosed in the performance of the
Services based on his good faith belief that such a disclosure is in the best
interests of Bank; (ii) information that is, at the time of the disclosure,
public knowledge; (iii) information disseminated by the Bank to third parties in
the ordinary course of business; (iv) information lawfully received by
Consultant from a third party who, based upon inquiry by Consultant, is not
bound by a confidential relationship to the Bank or otherwise improperly
received the information; or (v) information disclosed under a requirement of
law or as directed by applicable legal authority having jurisdiction over
Consultant.
     7. Arbitration. Any dispute or controversy arising under or in connection
with this Agreement, the inception or termination of Consultant’s services,
including issues raised regarding the Agreement’s formation, interpretation or
breach, shall be settled exclusively by binding arbitration in accordance with
the Commercial Rules of the American Arbitration Association (“AAA”). The
arbitration will be conducted in San Bernardino County. The arbitrator shall
have no authority to add to or to modify this Agreement, shall apply all
applicable

2



--------------------------------------------------------------------------------



 



law, and shall have no lesser and no greater remedial authority than would a
court of law resolving the same claim or controversy. The arbitrator shall issue
a written decision that includes the essential findings and conclusions upon
which the decision is based, which shall be signed and dated. Consultant and the
Bank shall each bear their own respective costs and attorneys’ fees incurred in
conducting the arbitration and shall split equally the fees and administrative
costs charged by the arbitrator and AAA. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction.
     8. Waiver of Breach. Any waiver of any breach of this Agreement shall not
be construed to be a continuing waiver or consent to any subsequent breach on
the part either of Consultant or of the Bank. No delay or omission in the
exercise of any power, remedy, or right herein provided or otherwise available
to any party shall impair or affect the right of such party thereafter to
exercise the same. Any extension of time or other indulgence granted to a party
hereunder shall not otherwise alter or affect any power, remedy or right of any
other party, or the obligations of the party to whom such extension or
indulgence is granted except as specifically waived.
     9. Non-Assignment; Successors. Neither party hereto may assign his or its
rights or delegate his or its duties under this Agreement without the prior
written consent of the other party; provided, however, that: (i) this Agreement
shall inure to the benefit of and be binding upon the successors and assigns of
the Bank upon any sale of all or substantially all of the Bank’s assets, or upon
any merger, consolidation or reorganization of the Bank with or into any other
corporation, all as though such successors and assigns of the Bank and their
respective successors and assigns were the Bank; and (ii) this Agreement shall
inure to the benefit of and be binding upon the heirs, assigns or designees of
Consultant to the extent of any payments due to it hereunder. As used in this
Agreement, the term “Bank” shall be deemed to refer to any such successor or
assign of the Bank referred to in the preceding sentence.
     10. Severability. To the extent any provision of this Agreement or portion
thereof shall be invalid or unenforceable, it shall be considered deleted
therefrom (but only for so long as such provision or portion thereof shall be
invalid or unenforceable) and the remainder of such provision and of this
Agreement shall be unaffected and shall continue in full force and effect to the
fullest extent permitted by law if enforcement would not frustrate the overall
intent of the parties (as such intent is manifested by all provisions of the
Agreement including such invalid, void, or otherwise unenforceable portion).
     11. Retention. Consultant is retained by the Bank only for the purposes and
to the extent set forth in this Agreement, and Consultant’s relationship to the
Bank shall be that of an independent contractor. Consultant shall not be
considered under this Agreement as having employee status or as being entitled
to participate in any Bank employee benefit plans.
     12. Taxes. Consultant acknowledgs that no federal or state withholding
taxes, FICA, SDI, or other employee payroll taxes or deductions are made with
respect to compensation paid to Consultant pursuant to this Agreement.
Consultant is responsible for all such taxes, and agrees to report for federal
and state income tax purposes all such compensation, and to pay all

3



--------------------------------------------------------------------------------



 



taxes due thereon and to indemnify, defend and hold the Bank harmless in the
event that any claims are made by any taxing authority, by reason of
Consultant’s failure to properly pay any and all taxes which are due in relation
to the services provided pursuant to this Agreement.
     13 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
     14 Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the laws of the State of California, without giving
effect to the choice of law principles thereof.
     15 Entire Agreement. This Agreement constitutes the entire agreement by the
Bank and Consultant with respect to the subject matter hereof and merges and
supersedes any and all prior discussions, negotiations, agreements or
understandings between Consultant and the Bank with respect to the subject
matter hereof, whether written or oral. This Agreement may be amended or
modified only by a written instrument executed by Consultant, Consultant and the
Bank. With regard to such amendments, alterations, or modifications, facsimile
signatures shall be effective as original signatures. Any amendment, alteration,
or modification requiring the signature of more than one party may be signed in
counterparts.
     16 Further Actions. Each party agrees to perform any further acts and
execute and deliver any further documents reasonably necessary to carry out the
provisions of this Agreement.
     17 No Third Party Beneficiaries. This Agreement and each and every
provision hereof is for the exclusive benefit of the parties and not for the
benefit of any third party.
     18 Headings. The headings in this Agreement are inserted only as a matter
of convenience, and in no way define, limit, or extend or interpret the scope of
this Agreement or of any particular provision hereof.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            CITIZENS BUSINESS BANK
      By:   /s/ Christopher D. Myers         Christopher D. Myers, President and
Chief        Executive Officer        CONSULTANT:
      By:   /s/ D. Linn Wiley         D. Linn Wiley             

5